Case 1:19-cr-00428-JGK Document 49 Filed 10/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

19-cr-428 (JGK)
- against -

ORDER
DAVID ESPINAL et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The motion schedule in this case is changed as follows. The
defendants’ motions are due on November 20, 2020. The
government’s responses are due on December 4, 2020. The
defendants’ replies are due on December 11, 2020. The conference
is adjourned to December 18, 2020 at 9:00 a.m.

SO ORDERED.

Dated: New York, New York
October 23, 2020

thee

" John G. Koeltl

United States District Judge

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE FILED: [23/2030 |

 

 

 

 

 

 

 

 

 

 
